UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7463


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KOFIE AKIEM JONES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Frederick P. Stamp, Jr., Senior District Judge. (1:03-cr-00047-FPS-1; 1:13-
cv-00267-FPS)


Submitted: October 19, 2020                                   Decided: October 28, 2020


Before WILKINSON and NIEMEYER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kofie Akiem Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kofie Akiem Jones seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and denying relief on his 28 U.S.C. § 2255 motion. The order is

not appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Jones has not made

the requisite showing. Accordingly, although we grant Jones’ motion to exceed length

limitations for the informal brief, we deny a certificate of appealability, deny the motion to

appoint counsel, and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              2